UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7637


NATHAN L. HILL,

                    Petitioner - Appellant,

             v.

WARDEN STREEVAL,

                    Respondent - Appellee.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Elizabeth Kay Dillon, District Judge. (7:20-cv-00309-EKD-JCH)


Submitted: July 20, 2021                                          Decided: July 22, 2021


Before WILKINSON, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nathan L. Hill, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Nathan L. Hill, a federal prisoner, appeals the district court’s orders denying relief

on his 28 U.S.C. § 2241 petition and denying his motion to alter or amend the judgment.

We have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Hill v. Streeval, No. 7:20-cv-00309-EKD-JCH (W.D.

Va. June 9, 2020; Oct. 19, 2020). We deny Hill’s motion for appointment of counsel and

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                               AFFIRMED




                                            2